Citation Nr: 1111672	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel








INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran participated in combat operations in the Republic of Vietnam in 1967.  The Veteran's reports of traumatic events and fear of hostile attack are credible and consistent with the places, times, duties, and circumstances of the Veteran's service. 

2.  The Veteran has been diagnosed with PTSD related to the traumatic events in combat in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§ 3.303. 3.304, 4.125, 4.126 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Army artilleryman with service in the Republic of Vietnam from February 1967 to November 1967.  He contends that he experiences posttraumatic stress disorder related to traumatic events experienced during his tour of duty in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   In this case, the relevant traumatic event did not occur during combat operations.  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 
75 Fed. Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel and unit records showed that the Veteran was assigned duties as a howitzer gunner in Battery B, 1st Battalion, 92nd Artillery Regiment deployed to the Central Highlands of Vietnam in 1967.  The Veteran was awarded a Vietnam Service Medal but no individual combat awards.  In June 2006, the Veteran submitted a copy of an artillery unit operational report for January to April 1967.  The unit name was obscured.  The report described the operations of a Battery B in a geographic location and time consistent with that reported by the Veteran in several statements noted below.  The Battery moved to locations in the field and executed fire missions at targets within a range of 40 miles in support of infantry units engaged in combat in the area as well as missions in support of defense of the Battalion's base camp.  The Veteran also submitted a copy of a citation awarded to another battery in the same battalion (including personnel detachments from Battery B) for heroism in combat action.  

In written statements in February 2004, September 2005, and March 2009, the Veteran described multiple events involving the death or threat of death or serious injury to him, fellow soldiers, enemy soldiers, and civilians.  The Veteran noted the names of two fellow soldiers.  The Veteran also described an incident when he traveled on foot and alone from his base camp to a medical facility for treatment of a jaw injury incurred in a sports event.  He reported that he experienced fear of attack during the travel.  

In August 2005, the RO's records research officer noted that a search of National Archives Records failed to verify the deaths of the named soldiers.  Although some details of the Veteran's report of treatment (such as the length of hospital stay) were inconsistent with the service treatment records, the time and location for the travel was consistent.  In October 2009 memorandum addressed to the Board, a representative of a VA Joint Services Record Research Center team located at the Nashville, Tennessee Regional Office noted a review of the unit operations report and other previous research reports for different units operating in the Central Highlands in 1967.  The representative concluded that the unit report was likely from the Veteran's battalion and that his unit was likely engaged in combat operations in and around the base camp area from March 1967 to October 1967.  The representative concluded that the records corroborated the events described by the Veteran in his statements.  

The claims file contains records of VA compensation and pension mental health examinations in November 1998, January 2004, and January 2010.  The file also contains VA outpatient mental health progress notes from 2004 to 2009 including a detailed psychiatric assessment in October 2006.  The examiners and clinicians all noted the Veteran's reports of events in service that were substantially consistent with his statements to adjudicators.  Some examiners noted exaggeration of symptoms and events which they attributed to the Veteran's desire to get attention and treatment and not to deception or malingering.  Earlier examiners diagnosed an anxiety disorder and noted that the diagnostic criteria for PTSD were not met at the time.  VA psychologists and psychiatrists in October 2006 and January 2010 clearly diagnosed PTSD related to the multiple events that the Veteran reported experiencing in Vietnam. 

As a preliminary matter, the Board concludes that the Veteran was in combat and that the events that he reported involving artillery, mortar, and small arms firefights are presumed to have occurred.  The Veteran had a combat occupation as an artillery gunner and was assigned to a unit in the field.  The records show that his unit and others in the area engaged in frequent hostile interactions with the enemy.  The absence of a specific combat badge or award for heroism does not necessarily demonstrate that the Veteran was merely present in a combat zone.  The Board places probative weight on the analysis of the VA research representative who examined multiple records and concluded that the Veteran was likely present during combat action.   Moreover, the Veteran expressed fear of hostile action that was consistently reported to adjudicators and clinicians and consistent with the places, types, and circumstances of the Veteran's service.  There is no clear and convincing evidence to the contrary. 

The Board concludes that service connection for PTSD is warranted because the Veteran was in combat and in fear of hostile attack, the events described are presumed to have occurred, and the Veteran has been diagnosed with PTSD associated with these events.  


ORDER

Service connection for posttraumatic stress disorder is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


